       Case 2:18-cv-08420-RGK-PJW Document 13 Filed 10/30/18 Page 1 of 1 Page ID #:155

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                       CASE NUMBER:
United States of America
                                                                           2:18-cv-08420 MRW

                             v.                        Plaintiff(s),
                                                                           NOTICE OF REASSIGNMENT TO DISTRICT
$1,546,076.35 In Bank Funds Seized from Republic Bank                     JUDGE AND REFERRAL MAGISTRATE JUDGE
of Arizona Account 1889 et al
                                                                            (For use in Direct Assignment of Civil Cases
                                                      Defendant(s)              to Magistrate Judges Program only)
TO ALL COUNSEL/PARTIES APPEARING OF RECORD:

        Party(ies) has/have not submitted their statement of consent form to proceed before a U.S. Magistrate Judge
        within the time required by the Local Rules.

✔       Party declined to consent to the exercise of jurisdiction by the Magistrate Judge.

        A Motion or Application requiring immediate attention has been filed prior to the parties’ consent to the
        exercise of jurisdiction by the Magistrate Judge.

         Other:

        Pursuant to General Order 12-02 and for the reason stated above, this case is hereby randomly reassigned to
the Honorable            Dean D. Pregerson          , United States District Judge, for all further proceedings.


        Any discovery matters that may be referred to a Magistrate Judge are hereby randomly assigned to the
Honorable          Alicia G. Rosenberg          , United States Magistrate Judge.


        On all documents subsequently filed in this case, please substitute the initials           DDP(AGRx)       after the case
number in place of the initials of the prior judge, so that the case number will read            2:18-cv-08420 DDP(AGRx) .

All subsequently filed documents must reflect the new initials because documents are routed to the assigned judges
by means of these initials.



                                                                           Clerk, U. S. District Court

Date: 10/30/2018                                                           By:    Robert R. Nadres


 cc:     Previous Magistrate Judge
                        NOTICE OF REASSIGNMENT TO DISTRICT JUDGE AND REFERRAL MAGISTRATE JUDGE
CV-87 (04/14)                   (For use in Direct Assignment of Civil Cases to Magistrate Judges Program only)
